                                                                                                                          1   Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                          2   Justin A. Shiroff
                                                                                                                              Nevada Bar No. 12869
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          6   shiroffj@ballardspahr.com
                                                                                                                          7   Attorneys for JPMorgan Chase Bank, N.A.
                                                                                                                          8                             UNITED STATES DISTRICT COURT
                                                                                                                          9                                      DISTRICT OF NEVADA
                                                                                                                         10   JPMORGAN CHASE BANK, N.A.,
                                                                                                                                                                              Case No.: 2:17-cv-00321-GMN-GWF
                                                                                                                         11                         Plaintiff,
                                                                                                                                                                              STIPULATION AND ORDER TO
                                                                                                                         12   vs.                                             1)DISMISS CLAIMS BETWEEN
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                              JPMORGAN CHASE BANK,
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a Nevada           N.A., SEVEN HILLS MASTER
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              limited liability company; SEVEN HILLS          ASSOCIATION, AND SFR
                                                                                                                         14   MASTER COMMUNITY ASSOCIATION, a                 INVESTMENTS POOL 1, LLC
                                                                                                                              Nevada non-profit corporation; and              WITH PREJUDICE, AND 2)
                                                                                                                         15   VENANCIO H. REYES, JR., an individual,          LIFT STAY ENTERED MARCH
                                                                                                                                                                              21, 2018 [ECF NO. 39]
                                                                                                                         16                         Defendants.
                                                                                                                         17
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                                         18   limited liability company
                                                                                                                         19          Counterclaimant/Cross-Claimant,
                                                                                                                         20   vs.
                                                                                                                         21   JPMORGAN CHASE BANK, N.A.;
                                                                                                                              MORTGAGE ELECTRONIC REGISTRATION
                                                                                                                         22   SYSTEMS, INC. AS NOMINEE
                                                                                                                              BENEFICIARY FOR COUNTRYWIDE
                                                                                                                         23   HOME LOANS, INC., a New York
                                                                                                                              corporation; REAL TIME RESOLUTIONS,
                                                                                                                         24   INC.,
                                                                                                                         25          Counter/Third-Party/Cross-Defendants.
                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #36205818 v1
                                                                                                                          1          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-Defendant

                                                                                                                          2   JPMorgan Chase Bank, N.A. (“Chase”), Defendant/Counterclaimant/Cross-Claimant

                                                                                                                          3   SFR Investments Pool 1, LLC (“SFR”), and Defendant Seven Hills Master

                                                                                                                          4   Community Association (the “Association”) (collectively, the “Parties”),through their

                                                                                                                          5   respective attorneys, stipulate as follows:

                                                                                                                          6          1.      This action concerns title to real property commonly known as 1259

                                                                                                                          7   Panini Drive, Henderson, NV 89052 (the “Property”) following a homeowner’s

                                                                                                                          8   association foreclosure sale conducted on March 6, 2013, with respect to the Property.

                                                                                                                          9          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                         10   of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                         11   Nevada as Instrument Number 20050728-0004446 (the “Deed of Trust”), and in

                                                                                                                         12   particular, whether the Deed of Trust continues to encumber the Property.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13          3.      The Parties to this Stipulation have settled and agreed to release their
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   respective claims, and further agreed that the claims between them, including the

                                                                                                                         15   Complaint and Counterclaim, shall be DISMISSED with prejudice.

                                                                                                                         16          4.      As Venancio H. Reyes, Jr. has not appeared in this action, Chase hereby

                                                                                                                         17   voluntarily dismisses its claims against him pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

                                                                                                                         18          5.      Nothing in this Stipulation shall impact SFR’s counterclaim against

                                                                                                                         19   Real Time Resolutions, Inc. nor Mortgage Electronic Registration Systems, Inc. as

                                                                                                                         20   Nominee Beneficiary for Countrywide Home Loans, Inc.

                                                                                                                         21          6.      The Parties further stipulate and agree that the three Lis Pendens

                                                                                                                         22   recorded against the Property in the Official Records of Clark County, Nevada, as

                                                                                                                         23   Instruments Number 20131231-0000519, 20170329-0001446 and 20170713-0002324

                                                                                                                         24   be, and the same hereby are, EXPUNGED.

                                                                                                                         25          7.      The Parties further stipulate and agree that the $500 in security costs

                                                                                                                         26   posted by Chase on June 15, 2017 pursuant to this Court’s Order [ECF No. 19] shall

                                                                                                                         27   be discharged and released to the Ballard Spahr LLP Trust Account.

                                                                                                                         28
                                                                                                                                                                            2
                                                                                                                              DMWEST #36205818 v1
                                                                                                                          1          8.      The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                          2   and Order may be recorded with the Clark County Recorder;

                                                                                                                          3          9.      The Parties further agree to lift the stay entered March 21, 2018 [ECF

                                                                                                                          4   No. 39];

                                                                                                                          5          10.     Each party in this case number 2:17-cv-00321-GMN-GWF shall bear its

                                                                                                                          6   own attorneys’ fees and costs.

                                                                                                                          7          Dated: December ___, 2018

                                                                                                                          8   BALLARD SPAHR LLP                              KIM GILBERT EBRON
                                                                                                                          9
                                                                                                                              By: /s/ Justin A. Shiroff                      By: /s/ Jacqueline A. Gilbert
                                                                                                                         10      Abran E. Vigil                                 Diana S. Ebron
                                                                                                                                 Nevada Bar No. 7548                            Nevada Bar No. 10580
                                                                                                                         11      Justin A. Shiroff                              Jacqueline A. Gilbert
                                                                                                                                 Nevada Bar No. 12869                           Nevada Bar No. 10593
                                                                                                                         12      1980 Festival Plaza Drive, Suite 900           Karen Hanks
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                 Las Vegas, Nevada 89135                        Nevada Bar No. 9578
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                                                                                7625 Dean Martin Dr., Suite 110
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              Attorneys for JPMorgan Chase Bank, N.A.           Las Vegas, Nevada 89014
                                                                                                                         14
                                                                                                                                                                             Attorneys for SFR Investments
                                                                                                                         15                                                  Pool 1, LLC
                                                                                                                         16   BOYACK, ORME & ANTHONY
                                                                                                                         17

                                                                                                                         18   By: /s/ Patrick A. Orme
                                                                                                                                 Edward D. Boyack
                                                                                                                         19      Nevada Bar No. 5229
                                                                                                                                 Patrick A. Orme
                                                                                                                         20      Nevada Bar No. 7853
                                                                                                                                 7432 West Sahara Avenue, Suite 101
                                                                                                                         21      Las Vegas, Nevada 89117

                                                                                                                         22   Attorney for Seven Hills Master
                                                                                                                              Community Association
                                                                                                                                                                        IT IS SO ORDERED.
                                                                                                                         23
                                                                                                                         24                                             DATED this _____
                                                                                                                                                                                     17 day of December, 2018.

                                                                                                                         25

                                                                                                                         26
                                                                                                                                                                        Gloria M. Navarro, Chief Judge
                                                                                                                         27                                             United States District Court
                                                                                                                         28
                                                                                                                                                                         3
                                                                                                                              DMWEST #36205818 v1
